Case 1:20-cr-00278-TNM Document 33-1 Filed 08/10/21 Page 1 of 3




                  Exhibit 1A
Case 1:20-cr-00278-TNM Document 33-1 Filed 08/10/21 Page 2 of 3




                       HO-14029

            Berman, Keith - Vol.
            I.O09.294568-HQ-21
                     10/9/2020 1:16 PM



                     Condensed Transcript

                         Prepared by:

                          David Misler
                           HO-14029

                   Monday, October 26, 2020
                  Case 1:20-cr-00278-TNM Document 33-1 Filed 08/10/21 Page 3 of 3

                                                       Page 21                                                           Page 23
 1   addresses that you regularly used over the last three        1   answering the question. I'll ask it one more time.
 2   years, and they are                       and                2          BY MR. MISLER:
 3   kberman@decisiondiagnostics.net. Do you see that?            3       Q Mr. Berman, is it your testimony that you are
 4      A Yes.                                                    4   not a member of any internet message boards or
 5      Q Do you have any other email accounts?                   5   discussion forums?
 6      A I do not.                                               6          MR. MISLER: Let the record reflect that the
 7      Q Does anyone have access to your -- either of            7   witness has refused to answer the question.
 8   these email accounts besides yourself?                       8          MR. HERZOG: He's answered it.
 9      A You mean other than the major hack that                 9          THE WITNESS: You may not like the answer, but
10   occurred here at the business --                            10   I answered it.
11         MR. HERZOG: I think he means authorized --            11          MR. MISLER: He has refused to answer the
12         THE WITNESS: -- which is part of our 550              12   question. He went on a long discourse that was
13   argument?                                                   13   unresponsive to the answer. I'm happy to move on at
14         BY MR. MISLER:                                        14   this point in time.
15      Q Mr. Berman, my question is have you provided           15          THE WITNESS: And that is a self-serving
16   access to either of your email accounts to anybody --       16   comment.
17      A No.                                                    17          BY MR. MISLER:
18      Q -- besides yourself?                                   18       Q We're on page 8 of Exhibit 64, which describes
19      A No.                                                    19   your formal educational background. Mr. Berman, what
20      Q Have you ever given your email account                 20   type of degree did you obtain from St. Louis University?
21   passwords to anybody?                                       21       A No degree.
22      A No.                                                    22       Q You didn't obtain a degree?
23      Q On page 3 of Exhibit 64, No. 12, you were              23       A Say that again.
24   asked to list all internet message boards or discussion     24       Q Do you have a Bachelor of Science and an
25   forums including but not limited to Money Maker Group,      25   M.B.A. from Indiana University Bloomington?
                                                       Page 22                                                           Page 24
 1   PNQI message board, Investors Hub Daily of which you are     1       A I do.
 2   a member or on which you posted any messages at any time     2       Q Have you obtained any other degrees?
 3   during the last three years. You left that blank. Do         3       A No.
 4   you see that?                                                4       Q Do you have any other formal education?
 5       A Yeah. I've not been part of Money Maker, PNQI          5       A No.
 6   or Investors Hub Daily.                                      6       Q Do you have any science or medical training?
 7       Q And what about any other internet message              7       A Lots of it.
 8   boards or discussion forums? Have you posted anything        8       Q And can you please explain to us your science
 9   to any others?                                               9   training?
10       A I'm just not going to talk about internet             10       A I've worked at companies that are -- that are
11   message board posting. My life has been made a living       11   and were in the in vitro diagnostics field off and on
12   hell by message board posters. I'm just -- my car has       12   mostly on for 40 years, 40-plus years. And my job was
13   been vandalized. The office has had windows broken. My      13   as a new products program manager where we developed
14   son has been followed by message board posters. I'm         14   major in vitro diagnostic products not that different
15   just not going to talk about it.                            15   than what we do here at Pharma Tech Solutions, and along
16       Q And that was not my question --                       16   the way you learn an awful lot in 40 years. You deal
17       A I know, but you're barking up the wrong tree,         17   constantly with science, scientists, engineers. I
18   Mr. Misler.                                                 18   managed those people. I hired those people, and I
19       Q My question to you us have you made any posts         19   launched those products.
20   on any internet --                                          20       Q And apart from observing those individuals
21       A You have my answer.                                   21   over your career do you have any formal science
22       Q -- message board --                                   22   training?
23       A You have my answer.                                   23          MR. HERZOG: Objection to the form. He didn't
24           MR. MISLER: Mr. Berman -- I want the record         24   say he observed them.
25   to reflect that Mr. Berman is interrupting me and not       25          BY MR. MISLER:

[10/9/2020 1:16 PM] Berman, Keith - Vol. I.O09.294568-HQ-21                                                       Pages 21 - 24
